Citation Nr: 1723815	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-13 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation for prostate cancer on the basis of service connection or under 38 C.F.R. § 1151 for additional disability due to VA's prescription of high doses of Vitamin E.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Esq.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claim for entitlement to service connection for prostate cancer.  Jurisdiction has since transferred to the RO in Atlanta, Georgia.

On his May 2012 VA Form 9, the Veteran requested the opportunity to present testimony at a videoconference hearing before the Board.  On the date of the scheduled hearing, in August 2015, the Veteran did not appear.  The Veteran's attorney, however, presented argument before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

At the August 2015 hearing, the Veteran's attorney reported that the Veteran is homeless, and his location was then unknown.  The Board will, by its own motion, advance this case on the docket pursuant to 38 C.F.R. § 20.900 (2016).  The appeal is accordingly advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board remanded this case for further development in November 2015.  The case has since been returned to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets any additional delay, further development is found needed prior to adjudication.

In its November 2015 remand instructions, the Board directed that the Veteran be provided with a VA examination and opinion regarding the relationship, if any, between the Veteran's prostate cancer and his VA-prescribed Vitamin E supplements.  The Veteran was provided with such examination in January 2016.  The examiner stated an opinion that it was less likely than not that the prescribed Vitamin E caused the Veteran's prostate cancer, as the cancer did not develop until 2008 or 2009, 3-4 years after the Veteran was prescribed the Vitamin E supplement for 100 days.  The examiner also discounted a study highlighted by the Veteran as supporting his claim, on the basis that the study followed participants who took Vitamin E supplements for years, not for less than three months. 

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner's stated rationale that the Veteran's prescribed use of Vitamin E lasted only for 100 days is contradicted by VA treatment records which list Vitamin E supplements under the Veteran's active medications, include printouts from treatment during the following: August and October 2002; April 2003; May 2003-2004; July and November 2004; February, June, and August 2005; and June 2009.  Because the VA examiner's conclusion is based on an inaccurate factual premise, it lacks probative value and is found to be inadequate for adjudicatory purposes.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  Additionally, the Board notes that while it appears that the study highlighted by the Veteran focused on the occurrence rate of prostate cancer among men who were randomly assigned to take a 400-unit capsule of Vitamin E daily over a number of years, the Veteran's VA treatment records document that his prescribed dosage was twice this amount, as he was directed to take one 400-unit capsule of Vitamine E twice daily.  

On remand, a supplemental medical opinion should be sought which considers the full relevant evidence of record and provides a rationale indicating consideration of all relevant facts of the case.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to a suitably-qualified medical professional (reviewer) for a supplemental opinion regarding causation of the Veteran's prostate cancer residuals.  

The reviewer must review all pertinent records associated with the VA claims file, including post-service medical records and statements, as well as a copy of this remand, and note on the report that such review was conducted.  If necessary, an additional examination, to include any testing believed required to answer the following questions, should be scheduled.

The reviewer is requested to answer the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer, was proximately caused or directly necessitated by VA's prescribing 800 units of Vitamin E daily, over a number of years? 

The examiner should distinguish, and comment upon, any additional amount/increased severity of the Veteran's prostate cancer caused by the prescription duration and/or quantity, as opposed to that caused by other factors, to include the natural progression of the disorder.  

The reviewer's attention is directed to printouts from VA treatment records documenting Vitamin E 400-unit capsule taken twice daily under active medications from August and October 2002; April 2003; May 2003-2004; July and November 2004; February, June, and August 2005; and June 2009.

The reviewer's attention is further directed to articles submitted by the Veteran pertaining to a study published in the Journal of the American Medical Association suggesting that high doses of Vitamin E can elevate men's risk for prostate cancer.   

b.  If the reviewer finds that the Veteran's prostate cancer was caused or permanently worsened beyond the natural progress of the disability by VA's prescription of 800-units of Vitamin E daily over a number of years, is it as likely as not (50 percent probability or greater) that the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA?  Is it as likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health care provider regarding the duration and/or quantity of such prescribed Vitamin supplement?

c.  If the reviewer finds that the prostate cancer was caused or permanently aggravated by VA treatment/prescription of Vitamin E, was such additional disability proximately caused by an event not reasonably foreseeable?  In other words, was the risk of that event the type of risk that a reasonable health care provider or pharmacy would have disclosed in connection with informed consent procedures? 

The term 'as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The reviewer must include in the advisory opinion report the rationale for any opinion expressed.  However, if the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, review the requested medical opinion to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective procedures as needed.  

3.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claim of entitlement to compensation for prostate cancer on the basis of service connection or under 38 C.F.R. § 1151 for additional disability due to VA's prescription of high doses of Vitamin E.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




